DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US Patent 11030726) in view of Wang (NPL “Robust tracking of fish schools using CNN for head identification”, see IDS) and Moskvyak (herein after Mosk)(NPL “Robust Re-identification of Manta Rays from Natural Markings by Learning Pose Invariant Embeddings”, see IDS).
Re claims 1, 11 and 20, Minor discloses a method, performed by one or more processors (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ elements; Col. 14 lines 6-43), an associated system comprising one or more processors and one or more storage devices storing instructions that are operable (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ and ‘memory’ elements; Col. 14 lines 6-43), when executed by the one or more processors (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ and ‘memory’ elements; Col. 14 lines 6-43), to cause the one or more processors to perform operations (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ and ‘memory’ elements; Col. 14 lines 6-43); and the associated one or more non-transitory computer-readable media (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ and ‘memory’ elements; Col. 14 lines 6-43) comprising instructions stored thereon that are executable by one or more processing devices (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ and ‘memory’ elements; Col. 14 lines 6-43) and upon such execution cause the one or more processing devices to perform operations (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ and ‘memory’ elements; Col. 14 lines 6-43); the method comprising: 
Receiving (Col. 3 lines 26-61; Col. 6 lines 61-65; Figure 4 element 445; Col. 8 lines 15-37; Col. 9 lines 47-50), by the one or more processors (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ elements; Col. 14 lines 6-43), first media (Col. 3 lines 26-61; Col. 6 lines 61-65; Figure 4 element 445; Col. 8 lines 15-37; Col. 9 lines 47-50) representative of an entity (Col. 3 lines 26-61; Col. 6 lines 61-65; Figure 4 element 445; Col. 8 lines 15-37; Col. 9 lines 47-50); 
Generating (Col. 4 lines 31-55; Col. 8 lines 15-37; Col. 8 line 53-Col. 9 line 7; Col. 10 lines 6-38), by the one or more processors (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ elements; Col. 14 lines 6-43), second media based on the first media, wherein a resolution (Col. 4 lines 31-55; Col. 8 lines 15-37; Col. 8 line 53-Col. 9 line 7; Col. 10 lines 6-38) of the second media is higher than a resolution (Col. 4 lines 31-55; Col. 8 lines 15-37; Col. 8 line 53-Col. 9 line 7; Col. 10 lines 6-38) of the first media (Col. 4 lines 31-55; Col. 8 lines 15-37; Col. 8 line 53-Col. 9 line 7; Col. 10 lines 6-38); 
Generating (Col. 3 lines 26-61; Col. 3 line 55-Col. 4 line 20; Col. 4 lines 44-47; Col. 7 lines 1-22; Col. 8 lines 15-37; Col. 9 lines 30-46), by the one or more processors (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ elements; Col. 14 lines 6-43), a cropped representation of the second media (Col. 3 lines 26-61; Col. 3 line 55-Col. 4 line 20; Col. 4 lines 44-47; Col. 7 lines 1-22; Col. 8 lines 15-37; Col. 9 lines 30-46); 
generating (Col. 3 lines 26-61; Col. 5 lines 23-Col. 6 line 17; Col. 6 lines 27-67; Col. 7 lines 7-67), by the one or more processors (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ elements; Col. 14 lines 6-43), an embedding (Col. 3 lines 26-61; Col. 5 lines 23-Col. 6 line 17; Col. 6 lines 27-67; Col. 7 lines 7-67); 
mapping (Col. 3 lines 26-61; Col. 5 lines 23-Col. 6 line 17; Col. 6 lines 27-67; Col. 7 lines 7-67), by the one or more processors (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ elements; Col. 14 lines 6-43), the embedding to a high dimensional space (Col. 3 lines 26-61; Col. 5 lines 23-Col. 6 line 17; Col. 6 lines 27-67; Col. 7 lines 7-67); and 
providing (Col. 3 lines 26-61; Col. 5 line 36-Col. 6 line 17; Col. 7 lines 8-22; Col. 12 lines 36-65), by the one or more processors (Col. 1 line 55-Col. 2 lines 3; Figures 2 and 8 ‘processor’ elements; Col. 14 lines 6-43), data identifying the entity to a database (Col. 3 lines 26-61; Col. 5 line 36-Col. 6 line 17; Col. 7 lines 8-22; Col. 12 lines 36-65), wherein the data identifying the entity comprises an identifier of the entity (Col. 3 lines 26-61; Col. 5 line 36-Col. 6 line 17; Col. 7 lines 8-22; Col. 12 lines 36-65), the embedding (Col. 3 lines 26-61; Col. 5 line 36-Col. 6 line 17; Col. 7 lines 8-22; Col. 12 lines 36-65), and a mapped region of the high dimensional space (Col. 3 lines 26-61; Col. 5 line 36-Col. 6 line 17; Col. 7 lines 8-22; Col. 12 lines 36-65); however Minor fails to explicitly disclose (1) wherein the entity in the image and consideration is of aquatic cargo; and (2) providing the cropped presentation to a machine learning model, and in response to providing the cropped representation to the machine learning model, generating, an embedding representing the cropped representation using the machine learning model.
Regarding item (1) above, this design is however disclosed by Wang.  Wang discloses wherein the entity in the image and consideration is of aquatic cargo (Introduction Section).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Minor in order to incorporate the implementation as shown in Wang as it would be obvious to use the image processing design in differing environments and to apply the evolving image consideration design to the specific identifiable entities of a given environment to functionally perform the desires image consideration and processing at an efficient and effective level with regards to functional results over a given error threshold.
Regarding item (2) above, this design is however disclosed by Mosk.  Mosk discloses wherein providing the cropped presentation to a machine learning model (Section II; Section IV.A ‘Datasets’; Figure 3 element ‘CNN’), and in response to providing the cropped representation to the machine learning model (Figure 3 element ‘embedding’; Section II; Section III.A - III.D; Section IV.B), generating (Figure 3 element ‘embedding’; Section II; Section III.A - III.D; Section IV.B), an embedding representing the cropped representation (Figure 3 element ‘embedding’; Section II; Section III.A - III.D; Section IV.B) using the machine learning model (Figure 3 element ‘embedding’; Section II; Section III.A - III.D; Section IV.B). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Minor in order to incorporate the image processing as shown in Mosk in order to effectively use the given image processing and enhancement steps to more accurately perform the comparison consideration within a given functional threshold for the design.

Re claims 2 and 12; the combined disclosure of Minor, Wang and Mosk as a whole disclose the method of claim 1 and associated system of claim 11, Mosk further discloses wherein mapping the embedding to the high dimensional space comprises: comparing (Abstract; Section II; Section IV; Figures 11 and 12), by the one or more processors, the embedding to one or more previously mapped embeddings (Abstract; Section II; Section IV; Figures 11 and 12); in response to comparing the embedding to the one or more previously mapped embeddings (Abstract; Section II; Section IV; Figures 11 and 12), determining, by the one or more processors, that the embedding matches to a second embedding (Abstract; Section II; Section IV; Figures 11 and 12); and providing, by the one or more processors, a notification that the aquatic cargo associated with the embedding has been re-identified (Abstract; Section II; Section IV; Figures 11 and 12).

Re claims 3 and 13; the combined disclosure of Minor, Wang and Mosk as a whole disclose the method of claim 1 and associated system of claim 11, Mosk further discloses wherein mapping the embedding to the high dimensional space comprises: comparing (Abstract; Section II; Section III.A; Section IV), by the one or more processors, the embedding to one or more previously mapped embeddings (Abstract; Section II; Section III.A; Section IV); in response to comparing the embedding to the one or more previously mapped embeddings (Abstract; Section II; Section III.A; Section IV), determining (Abstract; Section II; Section III.A; Section IV), by the one or more processors, that the embedding does not match to a second embedding (Abstract; Section II; Section III.A; Section IV); and providing (Abstract; Section II; Section III.A; Section IV), by the one or more processors, a notification that the aquatic cargo associated with the embedding is newly identified (Abstract; Section II; Section III.A; Section IV).

Re claims 4 and 14; the combined disclosure of Minor, Wang and Mosk as a whole disclose the method of claim 1 and associated system of claim 11, Mosk further discloses wherein mapping the embedding to the high dimensional space comprises: comparing (Abstract; Section II; Figures 13-14; Section IV.B; Section IV.C; Section III.C-III.E), by the one or more processors, the embedding to one or more ideal embeddings (Abstract; Section II; Figures 13-14; Section IV.B; Section IV.C; Section III.C-III.E), wherein each ideal embedding is associated with a particular cluster (Abstract; Section II; Figures 13-14; Section IV.B; Section IV.C; Section III.C-III.E); in response to comparing the embedding to the one or more ideal embeddings (Abstract; Section II; Figures 13-14; Section IV.B; Section IV.C; Section III.C-III.E), determining (Abstract; Section II; Figures 13-14; Section IV.B; Section IV.C; Section III.C-III.E), by the one or more processors, that the embedding corresponds to a particular cluster in a high dimensional vector space; and providing (Abstract; Section II; Figures 13-14; Section IV.B; Section IV.C; Section III.C-III.E), by the one or more processors, a notification to the database that the aquatic cargo associated with the embedding corresponds to the particular cluster (Abstract; Section II; Figures 13-14; Section IV.B; Section IV.C; Section III.C-III.E).

Re claims 5 and 15; the combined disclosure of Minor, Wang and Mosk as a whole disclose the method of claim 1 and associated system of claim 11, Mosk further discloses wherein the mapped region of the high dimensional space corresponds to a cluster (Section II; Figures 13-14; Section IV.B; Section IV.C.6; Section III.C-III.E), wherein the cluster identifies one or more characteristics associated with aquatic cargo (Section II; Figures 13-14; Section IV.B; Section IV.C.6; Section III.C-III.E), and the high dimensional space comprises multiple clusters (Section II; Figures 13-14; Section IV.B; Section IV.C; Section III.C-III.E).

Re claim 10, the combined disclosure of Minor, Wang and Mosk as a whole disclose the method of claim 1, Mosk discloses the design  further comprising: generating (Section III.B-Section III.E), by the one or more processors, positive data representative of a type of aquatic cargo to be identified by the machine learning model (Section III.B-Section III.E); 42ATT'Y DOCKET No. 43374-0259001 generating (Section III.B-Section III.E), by the one or more processors, negative data representative of other aquatic cargo not to be identified by the machine learning model (Section III.B-Section III.E); generating (Section III.B-Section III.E), by the one or more processors, one or more anchors in the positive data for the machine learning model to track; and training (Section III.B-Section III.E), by the one or more processors, the machine learning model using a triplet loss function (Section III.B-Section III.E), wherein the triplet loss function utilizes the positive data (Section III.B-Section III.E), the negative data (Section III.B-Section III.E), and anchor data (Section III.B-Section III.E) to refine weights of the machine learning model (Section III.B-Section III.E).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Minor, Wang and Mosk as applied to claims 1 and 11 above, and further in view of Aggarwal (US Patent 10902237).
Re claims 9 and 19, the combined disclosure of Minor, Wang and Mosk as a whole disclose the method of claim 1 and the associated system of claim 11; but fails however to explicitly disclose wherein the embedding comprises a 128 dimensional vector.
This design is however disclosed by Aggar.  Aggar discloses wherein the embedding comprises a 128 dimensional vector (Col. 13 lines 7-40; Col. 23 lines 29-39).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Minor in order to incorporate the embedding design as shown in Aggar as the use of dimensional embedding is disclosed in Minor while Aggar provides a more specifically detailed implementation and application of the higher dimensional embedding showing the practice as understood and known with expected functional processing and results of the data in order to achieve the desired design level of comparison interrogation between the image elements.

Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 6 and 16 the prior art fails to disclose the specific media processing for the cropped image representation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631